  Case 2:16-cv-09849 Document 271 Filed 11/05/20 Page 1 of 6 PageID #: 9084




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

 BENNY FITZWATER, CLARENCE BRIGHT,                      )
 and TERRY PRATER, on behalf of themselves              )
 and others similarly situated,                         )   No. 2:16-cv-9849
                                                        )
                               Plaintiffs,              )   Hon. John T. Copenhaver
                                                        )
                          v.                            )
                                                        )
 CONSOL ENERGY, INC., CONSOLIDATION                     )
 COAL CO., FOLA COAL CO., LLC, CONSOL                   )
 BUCHANAN MINING CO. LLC, CONSOL                        )
 PENNSYLVANIA COAL CO., LLC, CONSOL                     )
 OF KENTUCKY, INC. and KURT SALVATORI,                  )
                                                        )
                               Defendants.              )
                                                        )
 EMMETT CASEY, JR., CONNIE Z. GILBERT,                  )
 ALLAN H. JACK SR., and ROBERT H. LONG,                 )
 on behalf of themselves and others similarly           )
 situated,                                              )
                                                        )
                                                            No. 1:17-cv-3861
                               Plaintiffs,              )
                                                        )   Hon. John T. Copenhaver
                          v.                            )
                                                        )
 CONSOL ENERGY, INC., CONSOLIDATION                     )
 COAL CO., CONSOL PENNSYLVANIA COAL                     )
 CO., LLC, and KURT SALVATORI,                          )
                                                        )
                               Defendants.              )

                     DEFENDANTS’ MOTION TO CONTINUE TRIAL

       Defendants CONSOL Energy, Inc., Consolidation Coal Co., CONSOL Pennsylvania Coal

Co., LLC, and Kurt Salvatori (“CONSOL”) submit the following motion to continue the trial that

is currently scheduled to begin on November 17, 2020. This Court has broad discretion to control

its own calendar and continue trial, Latham v. Crofters, Inc., 492 F.2d 913 (4th Cir. 1974), and for
the following reasons, CONSOL respectfully asks that this Court exercise its discretion and
   Case 2:16-cv-09849 Document 271 Filed 11/05/20 Page 2 of 6 PageID #: 9085




continue the trial until a date convenient to the Court and the parties in January 2021. CONSOL

also respectfully asks that the Court revise the scheduling order for any remaining submissions as

explained below.

        1.      This Court issued its summary judgment order on October 22, 2020, entering

judgment for CONSOL on all but two counts. (Dkt. 262.) At the pretrial hearing on October 23,

2020, despite the narrowed scope of the issues for trial, Plaintiffs stated their intention to present

a number of additional witnesses whom they generally described as providing unexplained

“corroboration” to the named Plaintiffs’ claims.

        2.      On October 30, 2020, following the pretrial hearing, Plaintiffs submitted an updated

witness list (Dkt. 266), which continued to include many of the witnesses Plaintiffs had previously

disclosed prior to his Court’ summary judgment ruling. This includes approximately fourteen

apparent lay witnesses from whom Plaintiffs intend to offer the aforementioned “corroborative”

testimony.

        3.      CONSOL has been collecting and reviewing information related to these lay

witnesses in light of the remaining issues at trial, including the identification of additional rebuttal

witnesses. CONSOL is also reviewing this Court’s 70-page ruling to identify necessary additional

facts to be included in CONSOL’s Finding of Fact and Conclusions of Law, and evaluating the

need to identify additional facts and conclusions to address the significant number of witnesses
Plaintiffs apparently intend to offer at trial.

        4.      Given the breadth of these foregoing tasks, CONSOL respectfully submits that it

will require additional time to complete these tasks, amend the parties’ pretrial order, and prepare

expanded findings of fact and conclusions law on the remaining issues.

        5.      Defendants’ preparation has also been impacted by the ongoing COVID pandemic.

Both Chicago and Pittsburgh, where CONSOL’s attorneys and principal affirmative witnesses are




                                                   2
    Case 2:16-cv-09849 Document 271 Filed 11/05/20 Page 3 of 6 PageID #: 9086




located, have experienced a significant uptick in COVID diagnoses. As a result, both Chicago and
                                                   1
Pittsburgh have recently tightened restrictions.

       6.      Illinois, those who enter the state from West Virginia are directed to “stay home if
                                                       2
possible and monitor [their] health for 14 days.” These restrictions were added in late October,

and add to the challenge of safely and effectively presenting in-person witness testimony for trial,

as well as the ability of CONSOL counsel to attend to other matters after the conclusion of a trial

in this case. Such restrictions may also impact other witnesses who may have to travel from other

jurisdictions to West Virginia.

       7.      Pennsylvania, where CONSOL’s principal witnesses are located, similarly

recommends anyone traveling to areas “where there are high amounts of COIVD-19 cases” stay

at home for 14 days upon return.3

       8.      Since the pretrial hearing, the ongoing COVID pandemic has also worsened in West
         4
Virginia. Again, this may further complicate the possible risk for individuals who may have to

travel to and from Charleston for purposes of the trial, which may impact both their personal and

professional obligations.

       9.      As a result of these challenges, CONSOL respectfully moves that this Court

continue the trial until a date convenient to the Court and the parties in January 2021. CONSOL

further moves that the parties be allowed to submit a revised scheduling order to address
submission of a revised pretrial order and findings of facts and conclusions of law.

       10.     CONSOL further respectfully submits that any delay will not prejudice any party

in this case. In fact, Plaintiffs have already caused the trial to be continued by filing an




1
  https://www.chicago.gov/city/en/sites/covid-19/home/emergency-travel-order.html;
https://pittsburghpa.gov/mayor/covid-updates.
2
  https://www.dph.illinois.gov/covid19/travel-safety-guidance.
3 https://www.health.pa.gov/topics/disease/coronavirus/Pages/Travelers.aspx
4
  https://dhhr.wv.gov/News/2020/Pages/COVID-19-Daily-Update-11-4-2020.aspx. See also
https://dhhr.wv.gov/COVID-19/Pages/default.aspx.


                                                       3
  Case 2:16-cv-09849 Document 271 Filed 11/05/20 Page 4 of 6 PageID #: 9087




interlocutory appeal two weeks before trial was scheduled to begin in early August. (Dkts. 249‒

51.) A short, additional continuance will not materially prejudice any party.

       For these reasons, Defendants respectfully request that the Court continue trial in this case

until January 2021, and allow the parties to submit a revised scheduling order as described above.


Dated: November 5, 2020                      Respectfully submitted,

                                             CONSOL ENERGY INC.; CONSOLIDATION
                                             COAL COMPANY; FOLA COAL COMPANY,
                                             LLC; CONSOL OF KENTUCKY, INC.;
                                             CONSOL PENNSYLVANIA COAL CO., LLC;
                                             and KURT SALVATORI

                                                     By: /s/ Michael D. Mullins
                                                        One of Their Attorneys
Michael D. Mullins
STEPTOE & JOHNSON PLLC
707 Virginia Street East -17th Floor
Charleston, West Virginia 25301
(304) 353-8000
michael.mullins@steptoe-johnson.com

Joseph J. Torres (admitted pro hac vice)
Alexis E. Bates (admitted pro hac vice)
Emma J. O’Connor (admitted pro hac vice)
Katherine M. Funderburg (admitted pro hac vice)
JENNER & BLOCK LLP
353 N. Clark St.
Chicago, IL 60654
(312) 840-8685
JTorres@jenner.com




                                                4
  Case 2:16-cv-09849 Document 271 Filed 11/05/20 Page 5 of 6 PageID #: 9088




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

BENNY FITZWATER, CLARENCE BRIGHT,            )
and TERRY PRATER, on behalf of themselves    )
and others similarly situated,               )
                                             )
                             Plaintiffs,     )                 No. 2:16-cv-9849
                                             )
                      v.                     )                 Hon. John T. Copenhaver
                                             )
CONSOL ENERGY, INC., CONSOLIDATION           )
COAL CO., FOLA COAL CO., LLC, CONSOL         )
OF KENTUCKY, INC. and KURT SALVATORI, )
                                             )
                             Defendants.     )
                                             )
EMMETT CASEY, JR., CONNIE Z. GILBERT, )
ALLAN H. JACK SR., and ROBERT H. LONG, )
on behalf of themselves and others similarly )
situated,                                    )
                                             )
                             Plaintiffs,     )
                                             )
                      v.                     )                 No. 1:17-cv-3861
                                             )
CONSOL ENERGY, INC., CONSOLIDATION           )                 Hon. John T. Copenhaver
COAL CO., CONSOL PENNSYLVANIA COAL )
CO., LLC, and KURT SALVATORI,                )
                                             )
                             Defendants.     )

                                CERTIFICATE OF SERVICE

       The undersigned, one of the attorneys for Defendants, hereby certifies that on November

5, 2020, he caused a true and correct copy of the foregoing Motion to Continue Trial to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will then send a

Notice of Electronic Filing to counsel of record as follows:


                                        Samuel B. Petsonk
                                          Petsonk PLLC
Case 2:16-cv-09849 Document 271 Filed 11/05/20 Page 6 of 6 PageID #: 9089




                               P.O. Box 1045
                             Beckley, WV 25802
                             Sam@petsonk.com

                              Bren J. Pomponio
                               Aubrey Sparks
                         Mountain State Justice, Inc.
                        1031 Quarrier Street, Suite 200
                           Charleston, WV 25301
                             Bren@msjlaw.org
                            Aubrey@msjlaw.org


                                              /s/ Michael D. Mullins
                                              Michael D. Mullins (WVSB No. 7754)
                                              STEPTOE & JOHNSON PLLC
                                              707 Virginia Street East, 17th Floor
                                              Charleston, West Virginia 25301
                                              T: (304) 353-8000
                                              F: (304) 353-8180
                                              michael.mullins@steptoe-johnson.com
